ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-181, concluding that by way of reciprocal discipline, PAUL A. LEFF of STATEN ISLAND, NEW YORK, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of six months, retroactive to August 28, 2000, the date of his retirement from the practice of law in New Jersey, based on discipline imposed in New York for conduct constituting violations of RPC 1.7(b)(conflict of interest, representation of a client when the representation might *554be limited by the lawyer’s own interest), RPC 8.1(a)(conflict of interest, engaging in a business transaction with a client) and RPC 1.16(a)(l)(failure to withdraw from representation); and. good cause appearing;
It is ORDERED that PAUL A. LEFF is suspended from the practice of law for a period of six months and until the further Order of the Court, effective August 28, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.